DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to U.S. Patent Application No. 17/476,539 filed on 09/16/2021 in which Claims 1 – 20 were filed for examination.
This application is a Continuation of and claims priority to U.S. Patent Application No. 16/145,506 filed September 28, 2018.

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
	Claims 17 – 20 recite a “computer-readable storage media” storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method (See Claim 17, Lines 1 – 2).    
The Specification of the present invention expressly states:
“[0057] Storage system 403 may comprise any computer readable storage media readable by processing system 402 and capable of storing software 405. Storage system 403 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, cache memory or other data. Examples of storage media include random access memory, read only memory, magnetic disks, optical disks, flash memory, virtual memory and non-virtual memory, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or other suitable storage media, except for propagated signals. In no case is the computer readable storage media a propagated signal. 
[0058] In addition to computer readable storage media, in some implementations storage system 403 may also include computer readable communication media over which at least some of software 405 may be communicated internally or externally”.

See Specification – Page 23, Paragraphs 0057 – 0058.
The examiner interprets this statement to clearly distinguish the claimed subject matter from all “transitory” media that is nonstatutory under 35 U.S.C. 101. That is, based upon this statement, the examiner interprets the “computer-readable storage media” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 
If the recited “computer-readable storage media” is intended to include any sort of “transitory” media, then Applicant should expressly state that in the Response to this Office Action. In that instance, Claims 17 – 20 will be interpreted as being non-statutory and rejections under 35 U.S.C. 101 will be forthcoming.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0001 recites “This Application is a continuation of and claims priority to U.S. Patent Application Serial No. 16/145,506, …”. Accordingly, this paragraph should be amended in order to indicate that U.S. Patent Application Serial No. 16/145,506 is now U.S. Patent Serial No. 11,151,313.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 20 of U.S. Patent No. 11,151,313. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 – 20 of U.S. Patent No. 11,151,313 recites a method, system and computer-readable storage media. Said method, system and computer-readable storage media of U.S. Patent No.11,151,313 being capable of executing every step carried out by the instant application. One of ordinary skill in the art before the effective filling date would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention as defined in the U.S. Patent No. 11,151,313.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 9 – 14 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz et al. (US 8,990,672) (hereinafter, Grosz) in view of Koren et al. (US 2017/0344656) (hereinafter, Koren).

Regarding Claim 1, Grosz teaches a computer-implemented method comprising: 
receiving, through a user interface of a productivity application or service, a request for template creation that comprises an identification of a template type for creation of a template (Grosz in Col. 19 lines 1 – 2 and Fig. 1W, teaches that a user may access WS 1W2105, more particularly MIXBOOK website 1W2106. Grosz in Col. 19 lines 31 – 41, further teaches that backbone 1W2116 supports a runtime server (RS) 1W2109 adapted to host a MIXBOOK user-interface 1W2110. User interface 1W2110 is accessible to all website visitors for the purpose of creating, manipulating and printing media-based products such as a photo collage book. Grosz in Col. 20 lines 11 – 33, further teaches that when any user determines to create a media-based product like a photo album, for example, the user is directed to an appropriate portal server like RS 1W2109 hosting MIXBOOK user interface (UI) 1W2110. UI 1W2110 is adapted to provide all of the assets needed to create and publish complete image and/or text based products. Grosz in Col. 20 lines 57 – 65, further teaches that a user connects online and accesses MIXBOOK website and logs into the site. If the user has already registered and created a project, a web page personalized to that user is served that includes all of that user’s projects in the latest states of progress. The user may enter any project for which the user has authorization to contribute to, and may review, edit, or otherwise work the project. Grosz in Col. 35 lines 51 – 61, further teaches that the system may determine, for example, which exiting template would be best for the user by looking at statistics formed from sales data and numerical analysis. For example, assume that there are two photos arranged on a user’s page for remixing. A category for data gathering could be data about history of all purchased books having layouts with 2 landscape photos arranged on them. Candidate layouts may be prioritized further to narrow the field down to a few layouts that would best serve the customer. Template or layout categories may be filtered further by narrowing the selection criteria based on related themes to the current project being worked on); 
evaluating signal data associated with the request, wherein an evaluation of the signal data comprises identifying the template type and a specific user account associated with the request (Grosz in Col. 20 lines 57 – 65, further teaches that a user connects online and accesses MIXBOOK website and logs into the site. If the user has already registered and created a project, a web page personalized to that user is served that includes all of that user’s projects in the latest states of progress. The user may enter any project for which the user has authorization to contribute to, and may review, edit, or otherwise work the project); 
presenting, through the user interface, the personalized content suggestion in a surfaced representation of the template (Grosz in Col. 31 line 36 – Col. 32 line 24 and Fig. 8, further teaches that asset recommendation engine 805 is adapted to list recommendations by relativity. For example, if a user like user 801 is working with a project that is baby themed, then the stickers relating to that theme would appear in the user’s editing interface. For example, a hierarchical recommendation may take the form of sticker categories 806. Categories 806 include “my stickers” as the top level of stickers (the first to appear in the interface). “My Stickers” would include the stickers added directly to the project by contributors to the project. “Theme stickers” would next appear and would include the system-provided theme stickers that go with that particular other theme. “Recommended Stickers” may include other theme stickers used in the projects from the themes that this project’s theme shares a theme category with).  
However, Grosz does not specifically disclose generating a personalized content suggestion for inclusion in the template by applying a trained machine learning model that is configured to generate the personalized content suggestion based on an evaluation of content from one or more previously created documents that were created by the specific user account and have a document type matching the template (Koren in par 0008 – 0009, teaches that a website building system provider may provide templates ranging from the very generic through the more specific to the highly specific ones. Such templates are typically stored in a repository accessible to users of the website building system and are typically classified according to business type, sub-type or industry. Users have the option to start with an empty site by may typically start with an actual template, Thus, a typical first experience for a user with such a website building system would be choosing a template according to style or industry type/sub-type. The user edits it via the visual editor. Such editing would include adapting the template and its elements to the details of the user’s business. One the user finished editing, the user publishes the modified site.
Koren in par 0211, further teaches that layout type creator/editor 413 may run semi-automatically, working to generate multiple possible layout elements, and then going through a manual review and approval stage by a human designer to perform a final filtering of the best generated layout elements. System 100 may include an additional machine learning engine which may be trained to determine the best layouts based on such manual designer selections.
Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry. Such information may typically be used for the ranking of suggested alternatives at various levels. The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations. The analysis may also provide ranking or recommendations of complete layout elements, sections of layout element or specific layout element/component attribute).
wherein the trained machine learning model executes processing operations that comprise: identifying a previously created document that was created by the specific user account and has the document type matching the template, and generating the personalized content suggestion based on analysis of content of the previously created document (Koren in par 0317 - 0324, further teaches that a crowd source data analyzer may analyze data over the entire user population, or by analyzing segments of the user population (according to user’s location, family/industry, type, “age” in the system, experience level, selected premium status, etc.). Crowd source data analyzer may perform the analysis via rule engine 412 or machine learner/AI engine 424 which analyzes user behavior to provide recommendations for site designer 62. For example for a law office creating a new site in a given geographical area, system 100 may suggest a given set of services. Machine learner/AI 424 may use artificial intelligence/machine learning to provide an evolving and continuously improving interaction with site designer 62 based on the above mentioned crowd-sourced information. Such collected information reflects the actual use of preferences by the user community).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

Regarding Claim 2, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Koren further teaches:
wherein identifying the previously created document comprises: 
filtering, from stored documents, the previously created document based on the previously created document having the document type matching the template (Koren in par 0211, further teaches that layout type creator/editor 413 may run semi-automatically, working to generate multiple possible layout elements, and then going through a manual review and approval stage by a human designer to perform a final filtering of the best generated layout elements. System 100 may include an additional machine learning engine which may be trained to determine the best layouts based on such manual designer selections).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

Regarding Claim 3, Grosz in view of Koren teaches the limitations contained in parent Claim 2. Koren further teaches:
wherein the filtering of the previously created document occurs further based on a result of relevance ranking, generated by the trained 28Docket No. 405091-US-CNT machine learning model (Koren in par 0211, further teaches that layout type creator/editor 413 may run semi-automatically, working to generate multiple possible layout elements, and then going through a manual review and approval stage by a human designer to perform a final filtering of the best generated layout elements. System 100 may include an additional machine learning engine which may be trained to determine the best layouts based on such manual designer selections. Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry. Such information may typically be used for the ranking of suggested alternatives at various levels. The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations. The analysis may also provide ranking or recommendations of complete layout elements, sections of layout element or specific layout element/component attribute).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

Regarding Claim 4, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Grosz further teaches:
further comprising: receiving, through the user interface, a selection of the personalized content suggestion; and generating an electronic document that comprises one or more content portions associated with the selected personalized content selection (Grosz in Col. 28, lines 35 – 56, further teaches that the default design at step 412 is based on a combination of computer algorithms in lists 410, 414, and 416. The user previews the default design created by the server at the user device. Furthermore, the user customizes the design at step 420 by adding user interactions or user inputs. User interactions or user inputs comprise area of interest selection. User interactions or user inputs are performed manually by the user. Grosz in Col. 31 line 36 – Col. 32 line 24 and Fig. 8, further teaches that asset recommendation engine 805 is adapted to list recommendations by relativity. For example, if a user like user 801 is working with a project that is baby themed, then the stickers relating to that theme would appear in the user’s editing interface. For example, a hierarchical recommendation may take the form of sticker categories 806. Categories 806 include “my stickers” as the top level of stickers (the first to appear in the interface). “My Stickers” would include the stickers added directly to the project by contributors to the project. “Theme stickers” would next appear and would include the system-provided theme stickers that go with that particular other theme. “Recommended Stickers” may include other theme stickers used in the projects from the themes that this project’s theme shares a theme category with).  

Regarding Claim 5, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Koren further teaches:
wherein the trained machine learning model, in generating the personalized content suggestion, executes processing operations that comprise: 
generating a user-specific relevance ranking of content portions of the previously created document based on analysis of user-specific signal data that comprises signal data indicating usage patterns of a specific content portion of the previously created document; and wherein the presenting of the personalized content suggestion comprises selecting, from a plurality of personalized content suggestions, the personalized content suggestion based on a result of analyzing the user-specific relevance ranking (Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry as determined by family/industry determiner 4202. Data coordinator 420 may also use information gathered from the choices made by site designer 62 (in previous generation or editing sessions of the generated websites or other website and as stored in layout selection store 508 and editing history repository 511), as well as other designers. Such information may typically be used for the ranking of suggested alternatives at various levels. This is relevant during both layout element creation (e.g. "other law offices typically place lawyer biographies next to each other, with partners at the top") and the selection of layout solutions or solution elements as discussed in more detail herein below (e.g. "other schools that selected [Curriculum LE] version LE17 preferred [School history LE] versions LE45 and LE72"). The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations as described in more detail herein below. The analysis may also provide ranking or recommendation of complete layout elements (other hierarchy elements such as preset page sections), sections of layout elements or specific layout element/component attributes (such as color and style).
Koren in par 0317 - 0324, further teaches that a crowd source data analyzer may analyze data over the entire user population, or by analyzing segments of the user population (according to user’s location, family/industry, type, “age” in the system, experience level, selected premium status, etc.). Crowd source data analyzer may perform the analysis via rule engine 412 or machine learner/AI engine 424 which analyzes user behavior to provide recommendations for site designer 62. For example for a law office creating a new site in a given geographical area, system 100 may suggest a given set of services. Machine learner/AI 424 may use artificial intelligence/machine learning to provide an evolving and continuously improving interaction with site designer 62 based on the above mentioned crowd-sourced information. Such collected information reflects the actual use of preferences by the user community.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

Regarding Claim 6, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Koren further teaches:
wherein the trained machine learning model, in generating the personalized content suggestion, executes processing operations that comprise: 
generating a user-specific relevance ranking of content portions of the previously created document based on analysis of user-specific signal data that comprises signal data indicating user actions associated with specific content portions of the previously created document; and wherein the presenting of the personalized content suggestion comprises selecting, from a plurality of personalized content suggestions, the personalized content suggestion based on a result of analyzing the user-specific relevance ranking (Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry as determined by family/industry determiner 4202. Data coordinator 420 may also use information gathered from the choices made by site designer 62 (in previous generation or editing sessions of the generated websites or other website and as stored in layout selection store 508 and editing history repository 511), as well as other designers. Such information may typically be used for the ranking of suggested alternatives at various levels. This is relevant during both layout element creation (e.g. "other law offices typically place lawyer biographies next to each other, with partners at the top") and the selection of layout solutions or solution elements as discussed in more detail herein below (e.g. "other schools that selected [Curriculum LE] version LE17 preferred [School history LE] versions LE45 and LE72"). The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations as described in more detail herein below. The analysis may also provide ranking or recommendation of complete layout elements (other hierarchy elements such as preset page sections), sections of layout elements or specific layout element/component attributes (such as color and style).
Koren in par 0317 - 0324, further teaches that a crowd source data analyzer may analyze data over the entire user population, or by analyzing segments of the user population (according to user’s location, family/industry, type, “age” in the system, experience level, selected premium status, etc.). Crowd source data analyzer may perform the analysis via rule engine 412 or machine learner/AI engine 424 which analyzes user behavior to provide recommendations for site designer 62. For example for a law office creating a new site in a given geographical area, system 100 may suggest a given set of services. Machine learner/AI 424 may use artificial intelligence/machine learning to provide an evolving and continuously improving interaction with site designer 62 based on the above mentioned crowd-sourced information. Such collected information reflects the actual use of preferences by the user community.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

Regarding Claims 9, 10 and 12 – 14, merely recites a system comprising at least one processor; and a memory, operatively connected with the at least one processor, storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method as similarly recited in Claims 1, 2 and 4 – 6 respectively. Accordingly, Grosz in view of Koren discloses/teaches every limitation of Claims 9, 10 and 12 – 14 as recited in the above rejection of Claims 1, 2 and 4 – 6 respectively. 

Regarding Claim 11, Grosz in view of Koren teaches the limitations contained in parent Claim 10. Koren further teaches:
wherein the identifying of the previously created document further comprises: generating a relevance ranking of the previously created document by the trained machine learning model (Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry as determined by family/industry determiner 4202. Data coordinator 420 may also use information gathered from the choices made by site designer 62 (in previous generation or editing sessions of the generated websites or other website and as stored in layout selection store 508 and editing history repository 511), as well as other designers. Such information may typically be used for the ranking of suggested alternatives at various levels. This is relevant during both layout element creation (e.g. "other law offices typically place lawyer biographies next to each other, with partners at the top") and the selection of layout solutions or solution elements as discussed in more detail herein below (e.g. "other schools that selected [Curriculum LE] version LE17 preferred [School history LE] versions LE45 and LE72"). The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations as described in more detail herein below. The analysis may also provide ranking or recommendation of complete layout elements (other hierarchy elements such as preset page sections), sections of layout elements or specific layout element/component attributes (such as color and style).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

 	Regarding Claims 17 and 18, merely recites a computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method as similarly recited in Claims 1 and 4 respectively. Accordingly, Grosz in view of Koren discloses/teaches every limitation of Claims 17 and 18 as recited in the above rejection of Claims 1 and 4 respectively.

Claims 7, 8, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz in view of Koren and in further view of Newhouse et al. (US 10,970,656).

Regarding Claim 7, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Grosz further teaches:
further comprising: 
receiving a scroll over or a selection of the personalized content suggestion on the user interface (Grosz in Col. 28, lines 35 – 56, further teaches that the default design at step 412 is based on a combination of computer algorithms in lists 410, 414, and 416. The user previews the default design created by the server at the user device. Furthermore, the user customizes the design at step 420 by adding user interactions or user inputs. User interactions or user inputs comprise area of interest selection. User interactions or user inputs are performed manually by the user. 
Grosz in Col. 31 line 36 – Col. 32 line 24 and Fig. 8, further teaches that asset recommendation engine 805 is adapted to list recommendations by relativity. For example, if a user like user 801 is working with a project that is baby themed, then the stickers relating to that theme would appear in the user’s editing interface. For example, a hierarchical recommendation may take the form of sticker categories 806. Categories 806 include “my stickers” as the top level of stickers (the first to appear in the interface). “My Stickers” would include the stickers added directly to the project by contributors to the project. “Theme stickers” would next appear and would include the system-provided theme stickers that go with that particular other theme. “Recommended Stickers” may include other theme stickers used in the projects from the themes that this project’s theme shares a theme category with).  
However, Grosz does not specifically disclose presenting, based on the scroll over or the selection of the personalized content suggestion, a user interface callout comprising context identifying why the personalized content suggestion was presented.  
Newhouse in Col. 8 lines 25 – 39, teaches that collaborative content item editor module 176 may create the collaboration content item in conjunction with the productivity management system 140. Collaborative content item editor module may provide a suggestion to a user to create or invoke a collaborative content. Newhouse in Col. 8 lines 40 – 58, further teaches that collaborative content item editor module may provide a suggestion to the user to create or invoke the collaborative content item associated with the upcoming event. Once the user is identified and an upcoming event is identified on the user's calendar, any application may provide the user with the suggestion to create or invoke the collaborative content item associated with the upcoming event. The suggestion may be provided to the user in any number of ways. For example, an application suite management system (e.g., managing a variety of different applications) may provide the suggestion in a notification section of a window, a workspace may include the suggestion to the user in a section dedicated to notifications or an email program may generate an email containing the suggestion to the user.
Newhouse in Col. 29, line 28 – 34 and Fig. 11A, teaches an example process for generating membership, content and/or associated project suggestions for a selected project. Newhouse in Col. 30, line 65 – Col. 31, line 5, further teaches that at step 1116, content management system 106 can add the selected candidate project item to a project item suggestion list. For example, the project item suggestion list can include user account, content items, tasks, projects, and/or other items that a user may wish to add to the identified project. Newhouse in Col. 33 lines 8 – 20 and Fig. 11A, further teaches that at step 1146, that content management system can present the project suggestions list to the user. Content management system can include the projects in the project suggestion list in the project selection view as project recommendations. Project recommendations provided in the project selection view can include the corresponding reasons for the recommendation, e.g., the reasons for the corresponding relevance score. The user can select a recommended or suggested project to add the identified content item to the selected project.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as in Newhouse with the teachings as in Grosz and Koren in order to provide reasons associated with the suggestions of Grosz as taught in Newhouse. The motivations for doing so would have been to provide the user with explanations as to why the suggested content is presented as a recommendation (See Newhouse Col. 33, lines 8 – 20). 

Regarding Claim 8, Grosz in view of Koren and in further view of Newhouse teaches the limitations contained in parent Claim 7. Newhouse further teaches:
wherein the context identifying why the personalized content suggestion was presented comprises an indication that a section in the previously created document corresponding to the personalized content suggestion was recently added to the previously created document (Newhouse in Col. 19 and lines 50 – 59, further teaches that when the user selects graphical element to invite another user to the project, CMS client can receive a list of suggested users from content management system and present the list of suggested users to the user. The list of suggested users can be generated based on the user's previous interactions with the suggested users. The list of suggested users can be generated based on the user's previous interactions with the same content items as the suggested users or with content items associated with the project.  
Newhouse in Col. 33 lines 45 – 52, further teaches that the relevance score can be computed based on similarities between the content item contents and content item contents of content items previously associated with the project. The relevance score can be computed based on analysis of associated multi-media in the content item and multi-media in content items previously associated with the project (e.g., similarity between assigned tags or identified objects). The relevance score can be computed based on sharing history of the content item with a relevant user or a member of the project. The relevance score can be computed based on access and/or edit history of the content item by a relevant user or a member of the project.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as in Newhouse with the teachings as in Grosz and Koren in order to provide reasons associated with the suggestions of Grosz as taught in Newhouse. The motivations for doing so would have been to provide the user with explanations as to why the suggested content is presented as a recommendation (See Newhouse Col. 33, lines 8 – 20).

Regarding Claims 15 and 16, merely recites a system comprising at least one processor; and a memory, operatively connected with the at least one processor, storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method as similarly recited in Claims 7 and 8 respectively. Accordingly, Grosz in view of Koren and in further view of Newhouse discloses/teaches every limitation of Claims 15 and 16 as recited in the above rejection of Claims 7 and 8 respectively. 

	Regarding Claims 19 and 20, merely recites a computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method as similarly recited in Claims 7 and 8 respectively. Accordingly, Grosz in view of Koren and in further view of Newhouse discloses/teaches every limitation of Claims 19 and 20 as recited in the above rejection of Claims 7 and 8 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176